DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 2, and 4-21 remain pending in the application.  Claim 3 has been canceled.  Claims 1, 7, and 10-21 were previously withdrawn as being directed to a nonelected invention and/or species.      
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hendy (US 2011/0036418) in view of Thoma (US 2006/0174845) and Alexander et al. (US 2010/0006668).
Regarding claim 2, Hendy discloses a hot water pressure washer (2) comprising:  
a heater (24) operable for heating water (par. 35), the heater including an inlet port (38) fluidly connectable to a water source (fig. 2 - fluid source is element 12); 
a pump (20) including an inlet port (40) fluidly connected to an outlet port of the heater (fig. 1) and an outlet port (50) fluidly connectable to a handheld wand (18) selectively operable for discharging a stream of fluid (par. 25, 35); 
an internal combustion engine prime-mover (21, which is a diesel engine, see par. 25) operably connected to the heater (par. 30, 31 - the diesel engine, 21, is operably connected to the alternator and the 24V DC power supply), the prime-mover operable to generate a rotational torque for powering the pump (par. 25); said prime mover further equipped with an exhaust (par. 25 - an exhaust is inherent to a diesel engine); and 
an exhaust heat recovery heat exchanger (42) including a water inlet port (52) fluidly connectable to a water source (fig. 1), and a water outlet port (54) fluidly connected to the inlet port of the heater (fig. 1 - connected via elements 44/58/46), said water inlet port (52) fluidly connected to the outlet port of the pump (fig. 1 - connected via element 48) and an exhaust gas inlet port (64) fluidly connected to an exhaust (par. 29; fig. 1); said heat exchanger further equipped with an exhaust gas outlet (par. 39 - an outlet for the exhaust gas is inherent or the gas would not be “conveyed through”).
Hendy fails to disclose that the heater is a hydrodynamic heater, and that the exhaust gas inlet port is fluidly connected to the exhaust of the prime-mover.  
Thoma teaches a hydrodynamic heater for heating water (par. 1, 6, 12, 61) that produces heat at a high yield with reference to the energy input (par. 6).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the heater of the pressure washer of Hendy to be a hydrodynamic heater, as taught by Thoma, since the hydrodynamic heater of Thoma was known to produce heat very efficiently and to be suitable for heating water.  
Alexander teaches a hot water pressure washer (10) comprising a pump (12) including an inlet port (54) and an outlet port (55) fluidly connectable to a handheld wand (15) selectively operable for discharging a stream of fluid (par. 22); a prime-mover (14), the prime-mover being operably connected to the pump (par. 22 - the pump is 12), the prime-mover operable to generate a rotational torque for powering the pump (par. 22); and an exhaust heat recovery heat exchanger (20) including a fluid inlet port (26) fluidly connectable to a fluid source (par. 23), and a fluid outlet port (31), said fluid inlet port fluidly connected to the outlet port of the pump (par. 23), and an exhaust gas inlet port (45) fluidly connected to said exhaust of the prime-mover (par. 25); said heat exchanger further equipped with an exhaust gas outlet (43).  Alexander further teaches that connecting the exhaust gas inlet port to the exhaust of the prime-mover eliminates the need for a separate heater and heat exchanger (par. 6, 23) for providing a heated working fluid.  
It would have also been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure washer of Hendy to connect the exhaust gas inlet port to the exhaust of the prime-mover, as taught by Alexander, since this arrangement was known to eliminate the need for a separate heater and heat exchanger for providing a heated working fluid.  
Regarding claim 4, Hendy in view of Thoma and Alexander discloses the pressure washer described regarding claim 2; and Hendy further discloses wherein the water outlet port of the exhaust heat recovery heat exchanger is fluidly connectable to the handheld wand (fig. 1 - connected via the fluid conduits and components), regarding claim 4.   
Regarding claims 5 and 6, Hendy in view of Thoma and Alexander discloses the pressure washer described regarding claim 2; and Hendy further discloses the pressure washer comprises, 
an unloader valve (48) having an inlet port fluidly connected to the outlet port of the pump (fig. 1) and an outlet port fluidly connected to the water inlet port of the exhaust heat recovery heat exchanger (fig. 1), regarding claim 5; and,
the unloader valve includes a second outlet port fluidly connectable to the handheld wand (fig. 1), regarding claim 6.
Regarding claims 8 and 9, Hendy in view of Thoma and Alexander discloses the pressure washer described regarding claim 2; and Hendy further discloses the pressure washer comprises, 
an unloader valve (48) having an inlet port fluidly connected to the water outlet port of the exhaust heat recovery heat exchanger (fig. 1 - connected via 44/58/46/38/34/40/20/50) and an outlet port fluidly connected to the inlet port of the heater (fig. 1 - connected via 52/42/54/44/58/46), regarding claim 8; and,
the unloader valve includes a second outlet port fluidly connectable to the handheld wand (fig. 1), regarding claim 9.
Response to Arguments
Applicant's arguments filed 11 November 2021 have been fully considered but they are not persuasive.
Applicant's argument that the proposed modification of Hendy in view of Thoma is not obvious because the hydrodynamic heater of Thoma is “not separately fueled or controlled”, as the heater disclosed by Hendy is, and is “a steam generator”.  In response to the former, it is noted that providing a heater that is “not separately fueled or controlled” would be seen as an advantage by one having ordinary skill in the art, and would provide further motivation to modify Hendy.  In response to the latter, it is noted that the hydrodynamic heater of Thoma is used to heat water (par. 1), and can be used to heat water into steam, but it is not useful only as a steam generator, as asserted by Applicant.   
In response to applicant’s argument that it would not be obvious to modify Hendy in view of Alexander because Alexander teaches away from Hendy, it is noted that this is precisely why it would be obvious to modify Hendy with Alexander since such a modification was known to provide advantages.  As noted by Applicant, "a reference will teach away if it suggests that the line of development flowing from the reference's disclosure is unlikely to be productive of the result sought by the applicant" In re Gurley, 27 F.3d 551, 552 (Fed. Cir. 1994).  But, Alexander teaches a “line of development” (i.e., from a separate heater and heat exchanger” to an arrangement which utilizes hot exhaust gas from the prime mover that flows to and is productive of the invention claimed by the applicant.  The proposed modification is not to Alexander to include a separate heater, as disclosed by Hendy, which would be unobvious for those reasons argued by Applicant.  Further, such a modification would be obvious to the pressure washer of Hendy in view of Thoma, which replaces the Webasto diesel fired heater with a hydrodynamic heater, since the source of hot exhaust gas to the exhaust heat recovery heat exchanger would be lost in the proposed modification.   
Therefore, the rejections of the claims as being obvious over Hendy in view of Thoma and Alexander are maintained.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752